 



EXHIBIT 10.2

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”)
Effective the 17th day of February 2005, between PLUM CREEK TIMBERLANDS, L.P.
(“SELLER”), a Delaware limited partnership, as Lessor and WPP LLC, a Delaware
limited liability company (“BUYER”).

W I T N E S S E T H:

     WHEREAS, BUYER and SELLER entered into a Purchase and Sale Agreement dated
January 28, 2005 (the “Agreement”) covering certain SELLER’s coal interests
(along with cetin surface tracts) in Virginia, West Virginia, and Kentucky; and,

     WHEREAS, the Agreement at Section 7.2 contains a provision to adjust the
Purchase Price based upon revisions to certain Production Projections made by
Seller; and,

     WHEREAS, BUYER and SELLER have reached an agreement on Production
Projections Adjustment set forth in Section 7.2 and desire to amend the
Agreement to reflect the mutual agreement of the parties;

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, paid by SELLER TO BUYER, the receipt and
sufficiency of which is hereby irrevocably acknowledged by BUYER, the parties
agree to amend the Agreement as follows:

A. Section 3.1 of the Agreement is amended to read as follows:

3.1 Purchase Price. In consideration of the sale of the Properties by SELLER to
BUYER, BUYER shall pay to SELLER at Closing cash in the amount of Twenty One

 



--------------------------------------------------------------------------------



 



Million Two Hundred Fifty Thousand Dollars ($21,250,000.00) (the “Purchase
Price”). The Purchase Price may be adjusted as provided in Section 7.4 and in
Article X (the Purchase Price, as so adjusted, and as the same may be otherwise
adjusted by the mutual agreement of the parties, being called the “Adjusted
Purchase Price”).

B. Section 7.2 of the Agreement is amend to read:

7.2 Intentionally Omitted

C. All other terms and conditions of the Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment in one or more
identical counterparts as of the date first above written.

                  PLUM CREEK TIMBERLANDS, L.P.
By: Plum Creek Timber I, L.L.C.
Its: General Partner               By: /s/ Rick R. Holley
      Rick R. Holley
President and Chief Executive Officer   

            WPP LLC
By : NRP(Operating) LLC
Its: Sole Member
      By:   /s/ Nick Carter         Nick Carter        President and Chief
Operating Officer     

